       Case 3:20-cv-03845-EMC Document 66 Filed 02/05/21 Page 1 of 6




 1   QUINN EMANUEL URQUHART &                             CLEMENT SETH ROBERTS (STATE
     SULLIVAN, LLP                                        BAR NO. 209203)
 2    Charles K. Verhoeven (Bar No. 170151)               croberts@orrick.com
      charlesverhoeven@quinnemanuel.com                   BAS DE BLANK (STATE BAR NO.
 3                                                        191487)
     50 California Street, 22nd Floor                     basdeblank@orrick.com
 4   San Francisco, California 94111-4788                 ALYSSA CARIDIS (STATE BAR NO.
     Telephone:     (415) 875-6600                        260103)
 5   Facsimile:     (415) 875-6700                        acaridis@orrick.com
                                                          ORRICK, HERRINGTON & SUTCLIFFE
 6    David A. Nelson (admitted pro hac vice)             LLP
      davidnelson@quinnemanuel.com                        The Orrick Building
 7   191 N. Wacker Drive, Suite 2700                      405 Howard Street
     Chicago, Illinois 60606                              San Francisco, CA 94105-2669
 8   Telephone:     (312) 705-7400                        Telephone: +1 415 773 5700
     Facsimile:     (312) 705-7401                        Facsimile: +1 415 773 5759
 9
     Attorneys for GOOGLE LLC                             GEORGE I. LEE (admitted pro hac vice)
10                                                        lee@ls3ip.com
                                                          SEAN M. SULLIVAN (admitted pro hac
11                                                        vice)
                                                          sullivan@ls3ip.com
12                                                        RORY P. SHEA (admitted pro hac vice)
                                                          shea@ls3ip.com
13                                                        J. DAN SMITH (admitted pro hac vice)
                                                          smith@ls3ip.com
14                                                        LEE SULLIVAN SHEA & SMITH LLP
                                                          656 W Randolph St., Floor 5W
15                                                        Chicago, IL 60661
                                                          Telephone: +1 312 754 0002
16                                                        Facsimile: +1 312 754 0003
17                                                        Attorneys for Defendant Sonos, Inc.
18
                                   UNITED STATES DISTRICT COURT
19                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
20
                                                           Civil Action No. 3:20-CV-03845-EMC
21   GOOGLE LLC,
                                                           JOINT CLAIM CONSTRUCTION
22                  Plaintiff,                             AND PRE-HEARING STATEMENT
                                                           PURSUANT TO PATENT LOCAL
23                          v.                             RULE 4-3
24   SONOS, INC.,                                          Date: May 11, 2021
                                                           Time: 2:30 p.m.
25                                                         Ctrm: Courtroom 5, 17th Floor
                    Defendants.                                   450 Golden Gate Avenue,
26                                                                San Francisco, CA 94102
                                                           Judge: Hon. Edward M. Chen
27

28                                                         JURY TRIAL DEMANDED


                                                    -1-                        Case No. 3-20-cv-03845-EMC
                             JOINT CLAIM CONSTRUCTION AND PRE-HEARING STATEMENT
           Case 3:20-cv-03845-EMC Document 66 Filed 02/05/21 Page 2 of 6




 1                                              INTRODUCTION
 2            Pursuant to this Court’s October 22, 2020 Case Scheduling Order (Dkt. 59), the Standing

 3 Order for All Judges of the Northern District of California, and Patent Local Rule 4-3, Plaintiff

 4 Google LLC (“Google”) and Defendant Sonos, Inc. (“Sonos”) submit this Joint Claim Construction

 5 and Pre-Hearing Statement for claim terms in U.S. Patents No. 7,065,206 (“’206 Patent”), 7,899,187

 6 (“’187 Patent”), 10,140,375 (“’375 Patent”), and 10,229,586 (“’586 Patent”) (collectively the

 7 “patents-in-suit” or the “Asserted Patents”).

 8 I.         AGREED CONSTRUCTIONS (P.L.R. 4-3(A))
 9            The Parties stipulate to the constructions for the following terms:

10             Patent   Claim No.       Claim Term                                  Agreed
                                                                                    Construction
11             ’187     1, 3, 4         “A method for registering a new device      Preamble is
12                                      as part of a domain of devices, which       limiting.
                                        share rights associated with a common
13                                      account, for use in accessing protected
                                        digital content within a digital-rights
14                                      management system, the method
                                        comprising the steps of:”
15             ’206     1, 2, 3, 9,     “noise suppression”                         Plain and
16                      11, 12, 18,                                                 ordinary
                        19                                                          meaning
17             ’206     11              “multi-channel noise suppression            Plain and
                                        point”                                      ordinary
18                                                                                  meaning
19
     II.      THE PARTIES’ PROPOSED CONSTRUCTIONS (P.L.R. 4-3(B))
20
              Appendix A (Terms in Dispute) sets forth proposed constructions of each disputed term,
21
     together with an identification of all references from the specification or prosecution history that
22
     support that construction, and an identification of any extrinsic evidence known to the party on
23
     which it intends to rely either to support or its proposed construction or to oppose any proposed
24
     construction, including, but not limited to, as permitted by law, dictionary definitions, citations to
25

26

27

28


                                                         -1-                        Case No. 3-20-cv-03845-EMC
                                  JOINT CLAIM CONSTRUCTION AND PRE-HEARING STATEMENT
        Case 3:20-cv-03845-EMC Document 66 Filed 02/05/21 Page 3 of 6




 1 learned treatises and prior art, and testimony of percipient and expert witnesses.1 Terms in Appendix

 2 A are not ranked in any fashion.

 3 III.       TOP TEN TERMS FOR CONSTRUCTION (P.L.R. 4-3(C))
 4            The Parties jointly identify the following nine (9) claim terms as the most significant at this

 5 time to resolution of the case. Terms are not ranked in any fashion.

 6            •      “estimated noise level when there is no desired input received at the input of the
 7                   communication device” (’206 Patent, claims 3 and 18)

 8            •      “domain information” (’187 Patent, claims 1, 3, 4, 10, and 12)
 9            •      “logic circuitry for providing the domain information to a key issuer” (’187 Patent,
10                   claim 10)

11            •      “private key” (’187 Patent, claims 1 and 10)
12            •      “combined search results set”/“the combined search results set including at least two
13                   of: one or more favorite items from the set of [favorite items]/[bookmarks]

14                   synchronized for the user; one or more search results from a first global index; or one

15                   or more search results from a second global index” (’375 Patent, claims 1-11 and 13-

16                   20)

17            •      “stored [for the user] in a client-side storage of a client device” (’375 Patent, claims
18                   1, 17-20)

19            •      Preambles of claims 1 and 15 (’586 Patent, claims 1-5, 7-8, 15-16, 18, and 20)
20            •      “reset element” (’586 Patent, claims 1-5, 7-12, 14-16, 18, and 20)
21            •      “preamble portion” (’586 Patent, claims 1-5, 7-12, 14-16, 18, and 20)
22            The Parties’ top nine terms are noted in Appendix A with an asterisk. Terms in Appendix

23 A are not ranked in any fashion.

24            The Parties agree that construction of the term “logic circuitry for providing the domain

25 information to a key issuer” is dispositive of at least claims 10 and 12 of the ’187 patent. Sonos

26

27
          1
28          The parties also expressly agree that each may submit rebuttal expert testimony to rebut the
     expert testimony submitted by an opposing side’s expert for any claim term.

                                                        -2-                        Case No. 3-20-cv-03845-EMC
                                 JOINT CLAIM CONSTRUCTION AND PRE-HEARING STATEMENT
         Case 3:20-cv-03845-EMC Document 66 Filed 02/05/21 Page 4 of 6




 1 takes the position that constructions of the terms “private key,” “stored [for the user] in a client-side

 2 storage of a client device,” and “preamble portion” are also case or claim dispositive.

 3 IV.      ANTICIPATED LENGTH OF TIME FOR HEARING (P.L.R. 4-3(D))
 4          The Parties agree to a hearing length of three (3) hours.

 5 V.       WITNESSES AT THE CLAIM CONSTRUCTION HEARING (P.L.R. 4-3(E))
 6          The Parties agree that there will be no witnesses called at the Claim Construction Hearing.

 7 VI.      IDENTIFICATION OF FACTUAL FINDINGS REQUESTED BY THE COURT
            (P.L.R. 4-3(F)
 8
            The parties do not request any factual findings related to claim construction from the Court.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       -3-                        Case No. 3-20-cv-03845-EMC
                              JOINT CLAIM CONSTRUCTION AND PRE-HEARING STATEMENT
       Case 3:20-cv-03845-EMC Document 66 Filed 02/05/21 Page 5 of 6




 1   Dated: February 5, 2021                           Respectfully submitted,

 2   /s/ Charles K. Verhoeven                          /s/ Alyssa Caridis
     Charles K. Verhoeven                              Alyssa Caridis
 3   Attorneys for GOOGLE LLC                          Attorneys for SONOS, INC.
 4   QUINN EMANUEL URQUHART &                          ORRICK, HERRINGTON &
     SULLIVAN, LLP                                     SUTCLIFFE LLP
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 -4-                      Case No. 3-20-cv-03845-EMC
                          JOINT CLAIM CONSTRUCTION AND PRE-HEARING STATEMENT
        Case 3:20-cv-03845-EMC Document 66 Filed 02/05/21 Page 6 of 6




 1                                         ECF ATTESTATION
 2          I, Patrick Curran, am the ECF User whose ID and password are being used to file this JOINT

 3 CASE MANAGEMENT STATEMENT. In compliance with General Order 45, X.B., I hereby

 4 attest that the signatories have concurred in this filing.

 5   Dated: February 5, 2021                                    Patrick Curran
                                                                QUINN EMANUEL URQUHART &
 6                                                              SULLIVAN, LLP

 7                                                              By:   /s/ Patrick Curran
                                                                      Patrick Curran
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       -5-                      Case No. 3-20-cv-03845-EMC
                              JOINT CLAIM CONSTRUCTION AND PRE-HEARING STATEMENT
